Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-5 Filed: 01/18/19 Page: 1 of 6 PAGEID #: 7152




                             APPENDIX E
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-5 Filed: 01/18/19 Page: 2 of 6 PAGEID #: 7153



                                                Appendix E

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


    OHIO A. PHILIP RANDOLPH INSTITUTE,        )
    LEAGUE OF WOMEN VOTERS OF OHIO,           )
    THE OHIO STATE UNIVERSITY COLLEGE         )
    DEMOCRATS, NORTHEAST OHIO YOUNG           )
    BLACK DEMOCRATS, HAMILTON COUNTY          )
    YOUNG DEMOCRATS, LINDA GOLDENHAR,         )
    DOUGLAS BURKS, SARAH INSKEEP,             )
    CYNTHIA LIBSTER, KATHRYN DEITSCH,         )
    LUANN BOOTHE, MARK JOHN GRIFFITHS,        )
    LAWRENCE NADLER, CHITRA WALKER,           )
    TRISTAN RADER, RIA MEGNIN,                )                    No. 1:18-cv-00357-TSB
    ANDREW HARRIS, AARON DAGRES,              )
    ELIZABETH MYER, BETH HUTTON,              )                    Judge Timothy S. Black
    TERESA THOBABEN,                          )                    Judge Karen Nelson Moore
    and CONSTANCE RUBIN,                      )                    Judge Michael H. Watson
                                              )                    Magistrate Judge Karen L. Litkovitz
             Plaintiffs,                      )
                                              )
    v.                                        )
                                              )
    RYAN SMITH, Speaker of the Ohio House     )
    of Representatives, LARRY OBHOF,          )
    President of the Ohio Senate, and         )
    JON HUSTED, Secretary of State of Ohio,   )
    in their official capacities,             )
                                              )
             Defendants.                      )
    _________________________________________ )


                              DEFENDANTS’ INITIAL WITNESS LIST

           Pursuant to the Court’s Standing Order regarding Cincinnati Civil Procedures, Defendants

    identify the following witnesses who they may call to testify live at the trial in this matter:

       1. The Honorable William Batchelder
          21 West Broad Street, Suite 300
          Columbus, OH 43215


                                                      1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-5 Filed: 01/18/19 Page: 3 of 6 PAGEID #: 7154




           Mr. Batchelder was Speaker of the Ohio House of Representatives from 2006 to 2015. Mr.

    Batchelder may be called to provide testimony regarding the 2011 Ohio congressional redistricting

    process and his involvement regarding the same.

       2. Ray DiRossi
          Senate Building
          1 Capitol Square, 2nd floor
          Columbus, OH 43215

           Mr. DiRossi was retained by the Ohio General Assembly as a consultant by the Republican

    members of the Task Force to assist in redrawing the Ohio congressional map in 2011. Mr. DiRossi

    may be called to provide testimony regarding the 2011 Ohio congressional redistricting process

    and his involvement regarding the same, as well as his prior involvement in the 2001 Ohio

    congressional redistricting process.

       3. Troy Judy
          21 West Broad Street, Suite 300
          Columbus, OH 43215

           Mr. Judy served as the Chief of Staff of the Ohio House of Representatives from 2009 to

    2014. Mr. Judy may be called to provide testimony regarding the 2011 Ohio congressional

    redistricting process and his involvement regarding the same.

       4. The Honorable Keith Faber
          77 S. High Street, 13th Floor
          Columbus, OH 43215

           Mr. Faber was a member of the Ohio Senate and served on the Senate Select Committee

    on Redistricting in 2011. Mr. Faber may be called to provide testimony regarding the 2011 Ohio

    congressional redistricting process and his involvement regarding the same.

       5. The Honorable Matthew Huffman
          Senate Building
          1 Capitol Square, 1st Floor
          Columbus, OH 43215
                                                   2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-5 Filed: 01/18/19 Page: 4 of 6 PAGEID #: 7155



            Mr. Huffman was a member of the Ohio House of Representatives for the 4th District from

    2007 to 2014, and served as the Chairman of the House Redistricting Subcommittee in 2011. Mr.

    Huffman may be called to provide testimony regarding the 2011 Ohio congressional redistricting

    process and his involvement regarding the same.

        6. M.V. (Trey) Hood, III
           Department of Political Science
           180 Baldwin Hall
           University of Georgia
           Athens, Georgia, 30602

            Dr. Hood is a tenured Professor at the University of Georgia and the Director of the SPIA

    Research Center. He will provide expert testimony as disclosed in his initial and supplemental

    reports.

        7. Douglas Johnson
           1520 North Pacific Avenue
           Glendale, CA, 91202

            Dr. Johnson is the President of the National Demographics Corporation and a Fellow at the

    Rose Institute of State and Local Government. He will provide expert testimony as disclosed in

    his report.

        8. Sean Trende
           1146 Elderberry Loop
           Delaware, OH 43015

            Mr. Trende is a Senior Elections Analyst for RealClearPolitics and a Gerald R. Ford

    Visiting Scholar at the American Enterprise Institute. He will provide expert testimony as

    disclosed in his report.




                                                    3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-5 Filed: 01/18/19 Page: 5 of 6 PAGEID #: 7156



       9. Janet Thornton
          2457 Care Drive, Suite A-200
          Tallahassee, FL 32308

           Dr. Thornton is the Managing Director of Berkeley Research Group, LLC. She will

    provide expert testimony as disclosed in her report.



           Defendants reserve the right, to the fullest extent permitted under the Federal Rules of Civil

    Procedure and the orders of this Court, to supplement this list.

           This the 18th day of January, 2019.

                                                  DAVE YOST
                                                  Ohio Attorney General

                                                  By: /s/Phillip J. Strach
                                                  Phillip J. Strach*
                                                  N.C. State Bar No. 29456
                                                  phil.strach@ogletree.com
                                                  *Lead and Trial Counsel

                                                  By: /s/Michael D. McKnight
                                                  Michael McKnight
                                                  N.C. State Bar No. 36932
                                                  michael.mcknight@ogletree.com

                                                  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                  4208 Six Forks Road, Suite 1100
                                                  Raleigh, NC 27609
                                                  Tel.: (919) 787-9700
                                                  Facsimile: (919) 783-9412

                                                  Attorneys for Legislative Defendants


                                                  /s/Steven T. Voigt
                                                  Steven T. Voigt (0092879)
                                                  Principal Assistant Attorney General
                                                  Ohio State Bar No. 0092879
                                                  Nicole M. Koppitch
                                                  Ohio State Bar No. 0082129
                                                  Ann Yackshaw
                                                     4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-5 Filed: 01/18/19 Page: 6 of 6 PAGEID #: 7157



                                        Ohio State Bar No. 0090623
                                        Ohio Attorney General's Office
                                        Constitutional Offices Section
                                        30 E. Broad Street, 16th Floor
                                        Columbus, Ohio 43215
                                        Tel: (614) 466-2872
                                        Fax: (614) 728-7592
                                        steven.voigt@ohioattorneygeneral.gov

                                        Attorneys for Defendants


                                                                               37063719.1




                                           5
